Citation Nr: 0730305	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-41 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Michael J. Farley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran suffered a low back injury or aggravation of a 
low back disorder during active service or that arthritis of 
the spine manifested within one year of separation from 
active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
July 2004 and March 2006.  The July 2004 letter was provided 
to the veteran prior to the initial adjudication by the RO in 
November 2004.  The veteran was informed of the requirements 
of a successful service connection claim.  He was told that 
VA would obtain records from Federal agencies and assist him 
in obtaining records from other sources.  This letter 
informed him that he must provide enough information about 
such records so that VA could request the records.  He was 
asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  

Notice as to assignment of disability ratings and effective 
dates was provided to the veteran in the March 2006 letter.  
Although this notice did not precede the initial 
adjudication, no prejudice to the veteran can result.  In 
this regard, the Board is denying the veteran's claim, thus 
rendering moot any questions involving these downstream 
elements.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  VA has either obtained or requested all 
relevant records identified by the veteran.  There is no 
indication of outstanding obtainable relevant evidence.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  However, merely filing a claim for benefits is not 
enough to necessitate a medical examination.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a 
diseases manifesting during an applicable presumptive period, 
and an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability.  38 U.S.C.A. § 
5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As explained below, the preponderance of the evidence is 
against a finding that the injury the veteran asserts 
occurred in service, did indeed occur.  For this reason, the 
Board declines to afford the veteran a medical examination.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2007); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When the determinative issue involves medical causation or a 
medical diagnosis, the diagnosis or causation generally must 
be shown by competent medical evidence, as opposed to lay 
evidence; lay assertions of medical status usually do not 
constitute competent medical evidence.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007)(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

Arthritis may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.

The veteran testified during the May 2007 hearing that he 
received an injury of his lower back while playing college 
football a year prior to his entrance onto active duty.  
Hearing transcript at 6.  He also testified that his lower 
back was reinjured while playing football for a Marine Corps 
football team in September 1966.  Id. at 7.  Further, he 
testified that he sought treatment for his lower back the day 
following the injury, stating that he went to the military 
hospital to have his back checked out.  Id. at 8.  He stated 
that he continued to have problems with his low back every 12 
to 18 months until he had a major onset of low back symptoms 
after he was involved in car accidents in 1978 and 1979.  Id. 
at 9.  

The veteran testified that his treating physician from 1965 
or 1966 until 1979 was Dr. Henry Fletcher and that Dr. 
Fletcher treated him for his back problem.  Id. at 13.  He 
also testified that the records of that treatment no longer 
exist, nor do the records of his treatment for back pain 
during service.  Id. at 14.  The veteran further stated that 
he was treated for back problems by Dr. Zurvas and had 
attempted to obtain those records but was informed that Dr. 
Zurvas' records of his treatment have been destroyed.  Id.  
He also testified that he had physical therapy for his back 
at the Rhode Island Hospital, and has made efforts to obtain 
those records but has been unable to do so.  Id. at 19.  He 
stated that during his tour in Vietnam he did not experience 
any low back problems and received no treatment for his back 
from 1966 to 1969.  Id. at 15.  

Service medical records contain no reports of a back injury, 
either prior to entrance into active service in June 1966 or 
after entrance into active service.  A January 1966 pre-
commission report of physical examination indicates a normal 
clinical evaluation of the veteran's "spine and other 
musculoskeletal."  Reports of medical history, dated in 
January 1966, February 1970, and April 1971, make no mention 
of back pain.  The report of medical history forms from 
February 1970 and April 1971 had a specific category for 
"recurrent back pain", which the veteran marked in the 
negative, indicating that he did not then have or had ever 
had recurrent back symptoms.  All medical history reports 
contain a section for the veteran to indicate any other 
injuries or illnesses that he had ever had other than those 
already listed.  Each report contains an affirmative 
selection for that category and lists that the veteran had a 
suspected case of poliomitis in 1955, but each report is 
absent for any mention of back injury or back pain either 
prior to or after entrance into service.  

The Board is aware of the November 1994 letter from Melvyn M. 
Gelch, M.D, addressed to Joseph J. Campbell, M.D. and 
referring to the name of the veteran.  Associated with that 
letter is a radiology report, signed by Russell P. Maling, 
M.D., also referring to the name of the veteran.  In his 
November 2004 notice of disagreement, the veteran stated "I 
have never seen Dr. Gelch as a patient," explaining that he 
referred clients to Dr. Gelch during his practice of law.  
The top portion of the radiology report provides the 
veteran's name, a date of birth, and an age.  The date of 
birth and age do not correspond to the date of birth and age 
of the veteran as specified in all other documents of record, 
including the service medical records.  As there is an 
indication that the letter from Dr. Gelch and the associated 
radiology report may not refer to this veteran, the Board has 
not considered the content of this letter, or the associated 
radiology report, in arriving at its decision.  

The Board is aware that the RO referred to Dr.Gelch's letter 
in its November 2004 decision, along with other evidence of 
record and the absence of contemporaneous evidence of an 
inservice back injury.  In short, the RO decision did not 
turn on Dr. Gelch's letter, and absence of consideration of 
that letter by the RO would have only further remove 
proximity of the first evidence of record of low back 
symptoms from dates of service.  Therefore, the Board finds 
that a remand for the RO to render another decision without 
consideration of Dr. Gelch's letter is not in order.  

A November 1996 letter from John R. Parziale, M.D., is the 
earliest evidence of low back symptoms of record.  Dr. 
Parziale stated that the veteran presented to John Brex, 
M.D., in October with complaints of chronic low back pain of 
over 30 years which the veteran had attributed to playing 
sports in college.  This letter refers to Brown, the same 
university that the veteran reported attending prior to 
entrance into active duty.  Dr. Parziali provided a history, 
evidently related by the veteran, that the veteran had 
suffered a disc herniation of C6 in 1979 and undergone two 
years of physical therapy with Russell Baker, P.T. at a Rhode 
Island hospital.  Dr. Parziale assessed the veteran as 
suffering from osteoarthritis and degenerative disc disease.  

A November 1996 radiology report, signed by Frank W. Musche, 
provides an impression that the veteran suffered from 
narrowing of the L5-S1 disc space consistent with early 
degenerative disc disease.  

In an August 2004 letter, an individual identifying himself 
as a person who served with the veteran from June to November 
1966, stated that he believed that the veteran participated 
in a football program in service and that he remembers 
occasions where the veteran had to lie flat on his back on 
the floor of the barracks to seek relief between training 
activities.  This individual stated that he did not recall 
the exact cause of the veteran's injury.  

A June 2006 letter from Phillip R. Lucas, M.D. documents an 
initial visit of the veteran for low back and neck 
complaints.  Dr. Lucas recorded a history, again, evidently 
provided by the veteran as there is no mention as to any 
other documents or sources of information.  This history 
repeats the veteran's report that he injured his back playing 
football at Brown and then saw Dr. Fletcher for that injury.  
This letter also repeats the veteran's assertion that he 
injured his back playing football in September 1966 and that 
he was treated by military physicians from 1969 to1979 for 
one or two instances of back spasm.  Dr. Lucas goes on to 
state that "[i]n 1997 he was driving, was hit from behind, 
had some lower back discomfort.  In 1979, once again a motor 
vehicle accident hit from behind.  At that time he developed 
a lot of neck pain and was diagnosed by Melvyn Gelch as 
having a herniated disc and treated by Dr. Gelch at that 
time."  Dr. Lucas describes the physical examination and x-
ray results and concludes the letter with "[i]t is my 
opinion based upon his history that his back symptoms are in 
some way related to the injury that occurred while in the 
military in 1966."  

In a July 2006 letter, which accompanied the letter from Dr. 
Lucas, the veteran stated that there was a typographical 
error related to a car accident in 1979 and not "1997."  
Apparently the veteran is indicating that the accident 
occurred in 1979 rather than 1997.  

An April 2006 letter from Dr. Brex is also of record.  In 
this letter, which refers to treatment for the veteran's 
gastrointestinal condition, Dr. Brex stated that he had 
treated the veteran for 28 years and that he had assumed the 
practice of Dr. William Fisher, who "was his treating 
physician both before and after his active duty period in the 
United States Marine Corp."  

After a review of all evidence of record, the Board finds the 
preponderance of evidence shows that the football injuries 
claimed by the veteran to have occurred prior to and during 
service did not occur.  In reaching this determination, the 
Board does not contend that laypersons are not competent to 
provide evidence of that which they observed.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  Nor does the 
Board contend that the veteran's testimony and the letter 
from a fellow serviceman are not probative of an in-service 
injury.  Id.  Finally, the Board does not contend that lay 
statements must be corroborated in order to sustain a claim.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  Rather, the Board has assessed the probative value 
and credibility of the evidence in support of the veteran's 
claim, weighed that evidence against evidence that no such 
football related injuries of his back occurred, and afforded 
greater weight to the latter.  Id.; see also Washington, 19 
Vet. App. at 368.  

The earliest report of football injuries of the veteran's 
back post-date his release from active service by twenty-
eight years.  There is no evidence that the veteran's service 
records are other than complete.  The veteran's assertion, in 
a November 2004 letter, that service medical records of 
treatment of his back were "missing" is not evidence that 
any service medical records were lost or destroyed, but 
merely speculative argument presented by the veteran.  Highly 
probative that no records of in-service back treatment ever 
existed, rather than that such records were lost or 
misplaced, are the reports of medical history and reports of 
medical examinations that are detailed in the history 
provided by the veteran but are noticeably absent for any 
mention of these more recently alleged injuries.  

In an April 1964 report of medical history, the veteran 
reported a 20 pound weight loss during football season, a 
September 1955 suspected case of poliomitis, and a 
tonsillectomy at age 10.  In his January 1966 report of 
medical history he repeats mention of the tonsillectomy and 
poliomitis and adds that he had an allergy to budding plants.  
A February 1970 report of medical history again lists the 
tonsillectomy and suspected case of poliomitis and adds that 
he had a polinidal cyst in 1967.  Despite these detailed 
histories, nowhere is found mention of a back injury.  Yet, 
the veteran contends that he suffered a back injury first 
while playing college football prior to entrance into 
service, and then later during service, in September 1966.  
Surely, given the detailed nature of his reports of medical 
history, the pre-service injury would have been noted 
beginning no later than the January 1966 report of medical 
history and both injuries would have been noted no later than 
the February 1970 report of medical history.  

Further demonstrating that the veteran is not a credible 
historian, are self contradictions and mischaracterizations 
in the record.  As indicated above, in his November 2004 
notice of disagreement, the veteran stated that "I have 
never seen Dr. Gelch as a patient."  Yet, the June 2006 
letter from Dr. Lucas states that the veteran "developed a 
lot of neck pain and was diagnosed by Melvyn Gelch as having 
a herniated disc and treated by Dr. Gelch at that time."  
The veteran was aware of the contents of that letter, as he 
stated in the July 2006 letter that Dr. Lucas incorrectly 
dated a car accident as 1997 rather than 1979.  Although 
pointing out this date discrepancy, the veteran did not refer 
to the report of treatment by Dr. Gelch.  The veteran sought 
to explain this discrepancy during his May 2007 testimony by 
stating that he had only seen Dr. Gelch about a neck problem, 
and not about his back symptoms.  Hearing transcript at 15.  
However, the veteran was very clear in his November 2004 
notice of disagreement that "I have never seen Dr. Gelch as 
a patient."  The Board finds the inconsistency between his 
November 2004 notice of disagreement and his May 2007 
testimony to show that the veteran is not a credible 
historian.  

During the May 2007 testimony, the veteran reported that he 
had undergone physical therapy for his back.  He stated that 
he did so to treat both his neck and low back and received 
the therapy from Russell Baker.  However, this is not the 
characterization provided by Dr. Lucas in his June 2006 
letter where he states that Russ Baker treated him following 
a car accident that injured the veteran's neck.  No mention 
is made in that letter of physical therapy for the veteran's 
low back.  Any attempts to obtain those records would 
apparently be futile, as with other evidence alleged to have 
been created more contemporaneous to service, the veteran 
reported that Russell Baker had long since retired, had 
cancer at the time of retirement, and the veteran has never 
requested VA assistance in obtaining evidence from Russell 
Baker.  

Furthermore, discrepancies exist as to the identity of the 
veteran's treating physician prior to and immediately after 
his active service.  In his June 2004 claim, the veteran 
indicated that Dr. John Brex had treated him for his back 
symptoms from September 1970 to May 2004.  In a letter dated 
in April 2006, Dr. Brex stated that he had treated the 
veteran for 28 years; which would place the start of that 
treatment in 1978, not 1970.  Dr. Brex also stated that he 
had assumed the practice of Dr. William Fisher, who, Dr. Brex 
stated, had been the veteran's treating physician both before 
and after his active duty.  Yet, the veteran testified that 
Dr. Fletcher was his treating physician before and after 
service.  

The Board finds not only the date discrepancy provided by the 
veteran to impact negatively on his credibility, but also 
that, although there is uninterested evidence that Dr. Fisher 
was his treating physician prior to service and after 
service, there is no mention in the record of Dr. Fisher by 
the veteran.    Dr. Brex's response to VA's August 2004 
request for records of treatment of the veteran's back, 
included the 1996 report from Dr. Parziale but no clinical 
evidence of earlier treatment.  Since Dr. Brex would 
certainly have retained the records of an active patient of a 
practice he assumed, it is telling that there were no earlier 
records of back treatment submitted in response to VA's 
request.  Given that the veteran has a demonstrated 
willingness to seek medical treatment and correspond with 
physicians, the Board finds conspicuous the complete absence 
of contemporaneous notations of even a report of football 
injuries from the practice assumed by Dr. Brex.  Even if the 
veteran had only been treated by Dr. Fletcher rather than Dr. 
Fisher, prior to this time, as his treating physician reports 
would likely have been sent to Dr. Fisher from Dr. Fletcher 
regarding his medical history.  Thus, one would expect to 
find some evidence of this pre-service or immediate post-
service back disorder in records in Dr. Brex's possession and 
that those records would have been submitted in response to 
VA's request.  

The veteran also characterizes his treatment by Dr. Zervas as 
for a low back injury, and testified that these records were 
no longer available.  However, of record is a January 1995 
letter from the veteran to Dr. Zervas, in which he states "I 
saw you in the early 1980's for a cervical disk injury, at 
that time you had me obtain fairly aggressive physical 
therapy program down in Rhode Island ... my treating physician 
believes I need some more physical rehabilitation to 
strengthen both the L5 and the C6.  With that in mind please 
forward any of the test data ... to Dr. Parziale."  This 
letter was received on the same date as the above mentioned 
letter from Dr. Gelch, along with a copy of the VA Form 21-
4142 Authorization and Consent to Release Information for Dr. 
Parziale, and a letter sent from VA to Dr. Parziale for 
medical evidence.  As the veteran has stated that the letter 
from Dr. Gelch did not refer to treatment of the veteran, the 
Board finds that the January 1995 letter addressed to Dr. 
Zervas from the veteran was not submitted to VA directly from 
the veteran, but from Dr. Parziale.  Notably, this letter was 
created prior to the veteran's claim for VA benefits.  Thus, 
this letter is evidence that the treatment provided by Dr. 
Zervas and the physical therapy received in Rhode Island, was 
for a cervical disc injury, not a low back injury.  This 
contradictory evidence casts additional doubt on the 
credibility of the veteran's testimony and assertions.  

In summary, the veteran has asserted that he was treated for 
low back symptoms by Dr. Fletcher - who he characterizes as 
his treating physician prior to and after service, Dr. 
Zervas, and a physical therapist at Rhode Island Hospital.  
He also contends that none of these records are obtainable.  
He has thus traced a chain of unavailable evidence back to 
service and earlier.  What he has omitted, is that Dr. Fisher 
was his treating physician prior to and during service and 
that Brex took over that practice and continued to treat the 
veteran, that Dr. Zervas treated the veteran for a neck 
injury, and that his physical therapy was for a neck injury.  
Thus, it is unlikely that this unobtainable evidence was ever 
evidence of treatment for his low back.  

Consideration as been given to the August 2004 letter from 
the individual who states that he served in the same platoon 
with the veteran from June through November 1966.  
Examination of this letter reveals discrepancies that reduce 
its probative value.  The author states that he served in the 
same platoon as the veteran, apparently residing in the same 
barracks, and that he remembers the veteran complaining of 
back pain.  Yet, the letter appears to be more in the nature 
of recently reconstructed memories than from actual 
remembrance of the alleged events.  It is curious that the 
author is not sure that the veteran participated in the 
football team, as he states that "I believe [the veteran] 
participated that fall in the Quantico varsity football 
program."  The author also states that he does not recall 
the exact cause of the injury.  Thus, to find this letter of 
other than slight probative value, the Board would have to 
accept that its author remembers the veteran by name and the 
circumstances of their service together, clearly recalls the 
veteran lying on the barracks floor and complaining of back 
pain, but is unsure as to whether the veteran played for the 
service football team and cannot recall how the veteran came 
to have his back pain.  The Board affords little probative 
value to this letter, written 38 years after the alleged 
events and expressing only hazy recollection at best.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(significant time delays between an event and statements 
about that event can reduce the probative value of those 
statements).  

Standing in contrast to this suspect evidence in support of 
the veteran's claim is the absence of any indication of a 
back injury or back symptoms during service, in what the 
Board finds to be the veteran's complete service medical 
records.  This is not a matter of lack of corroboration of 
the veteran's account, as may occur when there are 
demonstrated missing service medical records.  Rather, the 
absence of evidence of his alleged injuries and the omission 
on his part of any report of the alleged injuries in the 
report of medical histories, is evidence that the injury did 
not occur.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

The Board affords great probative value to the lack of 
mention of a back injury or back symptoms in the service 
medical records because these records were made 
contemporaneous to the alleged events.  See Curry v. Brown, 7 
Vet. App. 59 (1994).  More importantly, the reports of 
medical history, described above, were signed by the veteran 
as certifying that he had reviewed the information supplied 
by him and that it was true and complete to the best of his 
knowledge.  The Board finds those statements more probative 
than his recent reports because they were made without an 
interest in the outcome of a claim for benefits.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  

Finally, as there is no evidence of arthritis of the 
veteran's spine within one year of separation from active 
service, the presumptive provisions of 38 C.F.R. § 3.307(a) 
and § 3.309(a) are not for application.  

In conclusion, the Board finds the preponderance of evidence 
to show that the veteran did not sustain injuries to his low 
back prior to or during active service and the first 
manifestation of a low back disorder occurred many years 
after separation from active service.  Therefore the 
veteran's claim must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).  


ORDER

Entitlement to service connection for residuals of a low back 
disorder is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


